Per Curiam.
This case was agreed to he submitted on briefs, and the brief of the defendant in error was filed within time. Ko brief has been filed by or on behalf of the plaintiffs in error within the time limited by rule 35, as amended May 19th, 1904, nor at any other time. Therefore, the writ of error is considered to be abandoned, as provided in the rule, and the judgment under review will be affirmed.
For affirmance — Tiie Chancellor, Parker, Bergen, Minturn, Kalisch, Black, White, Hepkeniieimer, Williams, Taylor, Gardner, JJ. 11.
For reversal — Kone.